UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-6180


JUAN CARLOS OLIVO RAMIREZ,

                    Petitioner - Appellant,

             v.

ERIK A. HOOKS,

                    Respondent - Appellee.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. Catherine C. Eagles, District Judge. (1:17-cv-01157-CCE-LPA)


Submitted: April 19, 2018                                         Decided: April 24, 2018


Before GREGORY, Chief Judge, and THACKER and HARRIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Juan Carlos Olivo Ramirez, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Juan Carlos Olivo Ramirez seeks to appeal the district court’s order adopting the

magistrate judge’s recommendation and dismissing without prejudice Ramirez’s 28 U.S.C.

§ 2254 (2012) petition as successive and unauthorized. The district court referred this case

to a magistrate judge pursuant to 28 U.S.C. § 636(b)(1)(B) (2012). The magistrate judge

recommended dismissal of the petition, and Ramirez was warned that failure to file timely

objections to this recommendation could waive appellate review of a district court order

based upon the recommendation.

       The timely filing of specific objections to a magistrate judge’s recommendation is

necessary to preserve appellate review of the substance of that recommendation when the

parties have been warned of the consequences of noncompliance. Wright v. Collins, 766
F.2d 841, 845-46 (4th Cir. 1985); see also Thomas v. Arn, 474 U.S. 140 (1985). Ramirez

has waived appellate review by failing to file objections.       Accordingly, we deny a

certificate of appealability, deny leave to proceed in forma pauperis, and dismiss the

appeal.

       We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                               DISMISSED




                                             2